Citation Nr: 1750031	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  15-35 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for sleep apnea secondary to or aggravated by posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to August 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina that denied service connection for both a low back disability and sleep apnea secondary to or aggravated by PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional development is necessary before the Board can reach a decision on the merits.

Low Back Disability

Service treatment records are negative for complaints, treatments, or diagnoses referable to the back.  Post-service private X-rays revealed dextro scoliosis and advanced degenerative arthritic changes in the lumbar spine. See private records received 02/07/2014. In a January 2014 letter the Veteran's private chiropractor, T. Clewis, providing the above diagnoses and opined that the in service "fall quite possibly has led to the more advanced degenerative arthritic changes noted in his x-ray findings. Research has shown that traumatic injuries do lead to more advance arthritic changes."

The opinion is equivocal, but indicates that the current disability may be related to service.  The Veteran has never been afforded a VA examination to evaluate the etiology of his low back condition. It is therefore necessary for a VA examiner to review the Veteran's claims file and administer an examination in order to provide an opinion as to whether the Veteran's low back disability was caused by or is attributable to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding that VA has a duty to provide a veteran with a medical examination to substantiate his/her claim of service connection if they provide credible evidence of a disability that may be associated with service). 

Sleep Apnea

The Veteran contends that his sleep apnea is the result of his service connected PTSD.  He underwent a sleep study in February 2014 at which time he was diagnosed with sleep apnea.  A medical opinion dated October 1, 2014 provided the opinion that the Veteran's sleep apnea is less likely as not caused by or aggravated by his service-connected posttraumatic stress disorder (PTSD).  The examiner provided the rationale that obstructive sleep apnea was a physical blockage of the airway and that PTSD a mental health illness. The examiner concluded that medical evidence does not support the claim that PTSD causes or aggravates obstructive sleep apnea.

However, February 2015 medical records from Sanford Pulmonary and Sleep Medicine noting a correlation between sleep apnea and post-traumatic stress syndrome that needed further evaluation.  The doctor said the study showed that "Patients with PTSD have obstructive sleep apnea (OSA) 54% of the time as opposed to 20% in the general population." See also Norman SB, et al. Obstructive Sleep Apnea and Posttraumatic Stress Disorder among OEF/OIF/OND Veterans. J. Clin. Sleep Med. 2015; 11(5):513-518; accessed at www,psychiatryadvisor.com.  Thus, a medical opinion is needed to consider the varying medical opinion in reference to the relationship between OSA and PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded a VA examination to determine whether his current lumbar spine disability is related to service. The examiner should note that the claims file, to include this remand was reviewed.

 The examiner should provide an opinion as to whether any low back disability shown at any time since 2014 is at least as likely as not the result of a disease or injury in active service.

The examiner should assume that the in-service injury noted above occurred as described by the Veteran; unless there are medical reasons to refute the Veteran's report.  The absence of medical records would generally be an insufficient reason to reject the Veteran's report, unless the existence of those records would be medically expected.

3. Obtain a medical opinion as to whether the Veteran's sleep apnea at least as likely as not had its onset in, or is otherwise related to a disease or injury in active duty service.  

The examiner should opine whether the Veteran's current sleep apnea is at least as likely as not (50 percent or greater probability) caused or aggravated (chronically worsened) by his service-connected include PTSD.

In rendering his or her opinion, the examiner MUST address the medical opinions, studies and literature noted above (including a  prior VA medical opinion dated in October and February 2015 records from Sanford Pulmonary and Sleep Medicine) Rationale for each opinion must be included.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




